Opinion issued March 18, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-19-01004-CV
                          ———————————
      KI JUN JANG AND YK QUICK STOP FOOD, INC., Appellants
                                      V.
                    UM INVESTOR CO., LLC, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-13558


                         MEMORANDUM OPINION

      Appellants, Ki Jun Jang and YK Quick Stop Foods, Inc., appealed from the

trial court’s November 7, 2019 final judgment. The parties subsequently filed a

joint motion to dismiss announcing to the Court that they had entered into a

settlement agreement and requesting that we “dismiss this appeal, and remand the
matter to the District Court to vacate the final judgment and for the release of the

appeals bond back to Appellants.” We asked the parties to clarify the nature of the

relief sought, and they filed a second joint motion to dismiss requesting that this

Court vacate the trial court’s judgment and dismiss the case. No opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the parties’ motion to dismiss. We vacate the trial

court’s judgment and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2)(A),

43.2(e); see e.g., Jester Venture Ltd. v. Nash, No. 01-06-00512-CV, 2006 WL

2042358, at *1 (Tex. App.—Houston [1st Dist.] July 17, 2006, no pet.) (mem. op.)

(vacating trial court’s judgment and dismissing case on parties’ agreed motion).

We further release the cash deposit in lieu of bond paid by appellants. We dismiss

all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.




                                         2